Citation Nr: 1107505	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-39 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to July 
1944.  The Veteran died in November 2004, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Thereafter, the claims file was transferred to the 
RO in Montgomery, Alabama.

In March 2008, the appellant testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  At the hearing, a 
private attorney assisted the appellant with her testimony.  
However, the claims file does not contain a power of attorney or 
any other written documentation to show that this private 
attorney is the appellant's authorized representative.  In May 
2009, VA sent a letter to the appellant and her legal custodian 
which explained the available options for representation.  
Because the appellant has not since notified the Board of any 
authorized representation, the Board will conclude that the 
appellant is currently unrepresented in the instant appeal.

This case was initially before the Board in September 2009 when 
it was remanded for additional development.  The claim is now 
ready to be adjudicated. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2004; the death certificate 
lists the immediate causes of his death as respiratory failure, 
pneumonia and Alzheimer's disease.  No contributing conditions to 
death were listed.

2.  At the time of the Veteran's death, service connection was in 
effect for schizophrenia, evaluated as 100 percent disabling and 
malaria, evaluated as noncompensable.

3.  The evidence shows that neither the Veteran's pneumonia and 
Alzheimer's disease had their onset during service and are not 
otherwise related to a disease or injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability or disease incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in December 2009, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the cause of the 
Veteran's death to active service and noted other types of 
evidence the appellant could submit in support of her claim.  The 
appellant also was informed of when and where to send the 
evidence.  After consideration of the contents of these letters, 
the Board finds that VA has satisfied substantially the 
requirement that the appellant be advised to submit any 
additional information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
addressed VA's 38 U.S.C. § 5103(a) notice obligation in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a Veteran was service-connected for any condition during 
his or her lifetime, the § 5103(a) notice in such a claim must 
include, inter alia, a statement of the conditions (if any) for 
which the Veteran was service-connected at the time of his 
death.  Hupp, 21 Vet. App. at 352-53.  In this case, the 
appellant received notice which complied with Hupp in December 
2009.

Although the notification was belated, the Board finds that the 
appellant was not prejudiced in this regard.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As will be explained 
below in greater detail, the evidence does not support granting 
service connection for the cause of the Veteran's death.  Thus, 
any failure to notify and/or develop the claim under the VCAA 
cannot be considered prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had 
the opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the 
September 2010 supplemental SOC (SSOC) reflects readjudication of 
the claim after issuance of the VCAA notice.  Hence, the 
appellant is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC), is sufficient to cure a timing defect).

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence and 
affording her the opportunity to give testimony before the Board.  
It appears that all known and available records relevant to the 
issue on appeal has been obtained and associated with the 
Veteran's claims file; the appellant has not contended otherwise.  
In summary, VA has done everything reasonably possible to notify 
and to assist the appellant and no further action is necessary to 
meet the requirements of the VCAA.

II.  Pertinent Laws and Analysis 

The appellant contends that the causes of the Veteran's death are 
related to active service.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is against 
a grant of service connection for the cause of the Veteran's 
death.  In reaching its decision, the Board has considered all of 
the pertinent evidence of record, including the Veteran's service 
treatment records, hospital records and the Veteran's death 
certificate. 
At the time of the Veteran's death, service connection was in 
effect for schizophrenia and malaria.  The Veteran's death 
certificate listed respiratory arrest, pneumonia and Alzheimer's 
disease as the direct causes of death.  A medical opinion was 
obtained in April 2010 to determine whether the Veteran's 
service-connected schizophrenia contributed to the causes of his 
death.  The examiner reviewed the Veteran's claims file and noted 
that he the Veteran had a history of end-stage Alzheimer's 
dementia, hypothyroid, hyperlipidemia, urinary incontinence, 
feeding tube dependence and psoriasis.  The examiner stated that, 
the Veteran's schizophrenia was resolved by overriding dementia 
and there was no reasonable nexus between any mental illness, 
including schizophrenia and the Veteran's death.  The examiner 
also stated that malaria was resolved without residuals and there 
was no reasonable nexus between a remote infection and the 
Veteran's death.  The examiner went on to state that end stage 
Alzheimer's and other dementias render mental illness such as 
paranoid schizophrenia as moot.  The Veteran was bedridden, 
receiving tube feeding, was incontinent and was nonsensical due 
to Alzheimer's disease.  She stated that the Veteran's death was 
due to the natural progression of his Alzheimer's disease, 
pneumonia and respiratory arrest.  

The appellant contends that the Veteran was being treated for his 
service-connected malaria in the last two weeks of his life and 
that the malaria led to the respiratory arrest.  The medical 
records received from the West LA VA medical center do not show 
treatment for malaria during the last period of the Veteran's 
life and there is no objective medical evidence indicating such 
causation.  It is clear to the Board that at the time of the 
Veteran's death his malaria symptomatology was resolved.   With 
regard to his schizophrenia symptomatology, it is clear that it 
was not the cause or proximate cause of the Veteran's death.  
Rather, it appears that schizophrenia was a disability the 
Veteran suffered from at the time of his death which did not 
affect a vital organ and was not a cause of his death.

The Veteran's death certificate listed the first immediate cause 
of death as respiratory arrest, and the death certificate shows 
it started minutes before his death. The records do not reflect 
that the Veteran had respiratory trouble prior to service, during 
service, or upon his separation from service.  The service 
treatment records dated in April 1944 noted that the Veteran's 
lungs were normal.  The second immediate cause of death listed on 
the Veteran's death certificate was pneumonia, which was noted to 
have begun several days prior to the Veteran's death.  No 
pneumonia was noted prior to the Veteran's service, during 
service, or upon his separation from service.  The third 
immediate cause of death was Alzheimer's disease, which was noted 
to have begun several years before the Veteran's death.  The 
April 2010 medical opinion concluded that there was no nexus 
between any mental illness, including the service-connected 
schizophrenia and the Veteran's death.  Therefore, the Board 
finds that the immediate causes of the Veteran's death were not 
incurred in or aggravated by his active service.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of the Veteran's death and the statements she 
has submitted in an effort to substantiate her claim.  As a lay 
person, however, the appellant is not competent to opine on 
medical matters such as the etiology of medical disorders.  The 
record does not show, nor does the appellant contend, that she 
has specialized education, training, or experience that would 
qualify her to provide an opinion on this matter.  Accordingly, 
the appellant's lay statements are entitled to no probative 
value.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: (1) a lay person is competent to identify 
the medical condition; (2) the lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Here, the appellant's contentions do not go to identification of 
a medical condition, the report of a contemporaneous diagnosis, 
or a description of symptoms.  Rather, the theories put forth go 
to medical causation, a subject requiring medical expertise that 
the appellant lacks.

In summary, the Veteran's service treatment records and post 
service medical records provide evidence against the appellant's 
claim and outweigh her lay statements.  There is no competent 
evidence favorable to her claim.  As the preponderance of the 
evidence is against the claim, the claim for service connection 
for the cause of the Veteran's death must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


